Citation Nr: 0324964	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-51 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Sebastian Cruz Mediavilla


WITNESS AT HEARING ON APPEAL

Veteran's Spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to March 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the San Juan, 
the Commonwealth of Puerto Rico
Regional Office (RO).  

The Board in March 1998 reopened the claim for service 
connection and remanded it for further development.  The 
veteran was subsequently examined.  The development required 
by the Board has been completed and the Board proceeds to 
review the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's schizophrenia began during his period of 
active wartime service.


CONCLUSION OF LAW

The veteran's schizophrenia was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that any failure on the part of VA to comply with 
the provision of the VCAA with regard to the issue of service 
connection for schizophrenia would not be prejudicial to the 
veteran inasmuch as the Board is allowing the claim.

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R. § 
3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Background.  The record reflects that a private medical 
report received in February 2000 from Victor Gonzalez 
Pimentel, M.D., opined the veteran's actual mental condition 
was incurred or aggravated by service.  The diagnosis was 
schizophrenic disorder, undifferentiated type, chronic.  The 
Global Assessment of Functioning (GAF) was 30-21.

In a VA examination report dated in July 2000, the examiner 
told of examining the veteran in 1996.  He noted a history 
during VA examination wherein the veteran was very 
uncooperative, unwilling to give information, and trying to 
appear as if he did not understand questions.  It was noted 
his behavior in other clinics was very different.  The 
examiner noted he had no memory loss or intellectual 
impairment.  He had a previous history of heavy alcohol 
intake discontinued many years before.  He was considered 
competent. 

A June 2001 VA mental examination was done as part of an Aid 
and Attendance examination.  The examiner noted no history of 
psychiatric hospitalization or prescriptions.  The veteran 
had been diagnosed in November 1996 with schizophrenic 
disorder and passive-aggressive personality features.   
During the examination he refused to sit, allegedly being 
tired.  He could not give answer to questions, and reported 
that he was not claiming anything.  His behavior appeared to 
be voluntarily exaggerated.  He was very uncooperative, 
tense, and hostile.  He was not hallucinating, suicidal, or 
homicidal.  His insight and judgment was poor, and impulse 
control was fair.  The diagnosis was schizophrenia, residual 
type. A GAF of 50 was assigned.

In a September 2002 VA examination, the examiners noted no 
history of a psychiatric hospitalization other than a 1961 
admission.  He has been practically unable to hold a job 
since service.  He could not recall most of the details of 
his military service including all the times he was AWOL 
(absent without leave).  He could not recall being involved 
in a fight in December 1954, including being so intoxicated 
that he could not remember any details of getting treatment 
and stitches afterwards at a hospital.  

He was alert and his answers were relevant and coherent.  But 
most of the time he tended to answer that he could not 
remember details of the questions.  He was not found to be 
delusional, or actively hallucinating.  He referred to being 
frustrated, depressed, and completely dissatisfied with his 
life.  He described episodes in which he became totally 
disoriented.  He relied on his wife to take care of 
practically everything.  His mood was depressed, and his 
memory was markedly poor for details in practically all 
areas.  He was oriented in person, without many details, 
oriented in place but not completely in time.  Intellectual 
functioning appeared more or less average, and ability to 
retain and recall as well as his insight were both quite 
poor.  Judgment was only superficial.

The examiners considered the veteran's behavior in service 
manifested by repeated episodes of going AWOL beginning in 
April 1953, indicative of failure to follow rules, and some 
disorganization in terms of behavior and lack of judgment.   
He was reported going AWOL not only repeatedly but also at 
times right after he was returned or reported back to duty.  
This showed disregard for rules and lack of judgment.

His wife noted he had started drinking in the military.  In a 
clinical report in August 1953 a diagnosis of emotional 
instability was made.  He claimed to have epilepsy although 
this was not found.  It was strongly recommended that he be 
discharged.  Despite this, he was subsequently sent to Korea.  
Fellow soldiers that served with him in Korea noted abnormal 
behavior like going to the kitchen in the middle of winter 
totally nude and screaming.  He would also scream in the 
middle of the night.  He was sent away at one point for 15 
days for a nervous breakdown.  He supposedly was 
psychiatrically evaluated although there does not appear to 
be written evidence in the file.  His wife provided this 
information. 

Taken at face value his behavior indicated he was showing 
disorderly and abnormal behavior that could be considered the 
initial symptoms of a later diagnosis of schizophrenia.  
Further after returning from Korea in 1954, he again went 
AWOL at least 2 times until he was discharged on account of 
his behavior.  Even though he was evaluated in December 1954, 
there were no specific symptoms described only what his 
behavior was.  The fact was that he was considered to have an 
immature and unstable personality, which at present could be 
well diagnosed as a borderline personality disorder.   These 
are elements considered to be prodromal factors in the 
development of a subsequent psychiatric condition.

The examiners opined that there was no specific information 
or relevant evidence that the veteran had significant or 
specific neuropsychiatric disorders prior to service.  During 
service he began to exhibit a pattern of inadequate and 
unstable behavior showing a lack of judgment and regard for 
authority, and also got involved with alcoholism.  
Nevertheless it is found given the statements mentioned that 
the veteran's neuropsychiatric condition diagnosed as 
schizophrenia and certified in different instances by 
different professionals including the VAMC's Head of 
Psychiatric Service in 1961, and in subsequent VA 
examinations he underwent, in which the same diagnosis 
consistently appeared, had its origin in the veteran's 
military service.

After carefully reviewing the evidence, including the 
aforementioned VA examination report, the Board finds that 
the veteran's schizophrenia as likely as not had its onset 
during his period of military service.  

Therefore, the Board concludes that service connection for 
schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



